DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 24 September 2021 for the application filed 20 September 2018. Claims 1-5, 7-12, 14-16, and 18-23 are pending:
No Claim 6 was originally filed;
Claims 6, 13, and 17 have been canceled;
Claims 1-5 and 7-13 have been withdrawn without traverse in the reply filed 16 June 2020; and
Claims 1, 8, 9, 14, and 16 have been amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 14-20), drawn to a system comprising a pre-packed chromatography column, a sterile tubing and valve set, and a pump, in the reply filed on 16 June 2020 is acknowledged. Claims 1-5 and 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/561,575 filed 21 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	Claim 15 introduces the term “sterility assurance level”. However, the Specification does not provide an accurate definition of the term. For the purposes of this application, the Examiner will assume “sterility assurance level” refers to the probability that a single unit that has been subjected to sterilization remains nonsterile, i.e., there is a certain likelihood of an individual microorganism that will survive a sterilization process. For example, a sterility -3 represents a 1 in 1,000 chance of a non-sterile unit. The limitation “a sterility assurance level (SAL) of 10-3 or better” indicates a sterile probability range of less than 1 in 1,000.

Response to Arguments
	Applicant’s amendments filed 24 September 2021 have been fully considered.
	Applicant’s amendments have introduced a number of Claim Objections and 35 USC 112(b) and 35 USC 112(d) rejections.
	Amendments and arguments to Claim 14 with respect to the 35 USC 103 rejection of Claim 14 as obvious over GEBAUER in view of WITT have been fully considered but are not persuasive.
	Applicant argues GEBAUER fails to teach or suggest the subject matter recited in the as-amended Claim 14, i.e., valve 407 of GEBAUER only actuates flow from the manifold 408 to inlet of column 401 or bypasses the column 401 and that the claimed first flow path cannot be arranged in GEBAUER (pg. 8-9).
	The Examiner respectfully disagrees. As a matter of clarification, the first flow path is broadly interpreted to indicate “upflow” and the second flow path is broadly interpreted to indicate “downflow”. GEBAUER discloses the column valve 407 is capable of being positioned to enable both upflow and downflow through the column 401 (p0048, p0054). Thus, GEBAUER teaches or suggests the subject matter recited in the as-amended Claim 14.
	All other arguments have been indirectly addressed.

Claim Objections
Claim 14 is objected to because of the following informalities:
“…the sterilized tubing and valve set configured to define…” (lines 10-11);
“source along the sterilized tubing and valve set” (line 24);
“wherein the sterilized tubing and valve set comprise…” (line 25); and
“…column and the sterilized tubing and valve set” (line 27).
Claim 15 is objected to because of the following informalities:
“…wherein the packing medium is a resin and the sterile…” (lines 1-2).
Claim 16 is objected to because of the following informalities:
“…arranged to control the pump and positions of the first valve…” (line 2).
Claim 19 is objected to because of the following informalities:
“arranged in the sterilized 
“…the pre-packed chromatography column and the sterilized tubing and valve” (line 3). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 14, the limitations “the first flow path” and “the second flow path” recited in the last two clauses of the claim lack antecedent bases. Multiple “a flow path” limitations were introduced earlier, i.e., “a first valve along a flow path…and a second valve along a flow path”. Furthermore, “at least two different fluid paths” was introduced earlier. It is unclear whether “the first flow path” and “the second flow path” is referencing the multiple “flow path” limitations, the “at least two different fluid paths” limitation, or different flow paths. Claims 15, 16, and 18-23 are also rejected due to their dependency on Claim 14. 
	Regarding Claim 21, there is a lack of antecedent basis for “the second position” recited in line 1.
	Regarding Claim 21, the limitation “the sterile tubing and the at least one valve” is recited in lines 3-4. It is unclear whether Applicant is referencing (1) the “sterilized tubing and valve set” introduced in Claim 14 or (2) the “tubing” introduced in Claim 14 and a new limitation “the at least one valve”. If Applicant is referencing the latter, there is further lack of antecedent basis for “the at least one valve”. The Examiner will assume Applicant intends the former.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 22, the claim requires that the second flow path be defined as flow into the column tube outlet and out of the column tube inlet (i.e., upflow through the chamber). However, Claim 14 has required that the second flow path flow from the column tube inlet to the column tube outlet (i.e., downflow through the chamber). These limitations are mutually exclusive and contradict each other. Thus, Claim 22 is rejected as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEBAUER (US PGPub 2008/0017580 A1) in view of WITT et al. (US PGPub 2013/0193052 A1).
Regarding Claim 14, GEBAUER discloses a chromatography column system for separating and purifying chemical and biological substances (i.e., a system for aseptic purification of biomolecules; p0002) comprising an inlet manifold 408, an outlet manifold 409, pump 470, column 401, column valve 407, and vent valve 405 (p0054, p0055; FIG. 5a). Associated tubing and valves 407, 405 shown in FIG. 5a leading from inlet manifold 408 to pump 470 to column 401 and from column 401 to outlet manifold 409 reads upon the claimed “sterilized tubing and valve set attached to the column tube inlet and the column tube outlet”. Further, column valve 407 is shown to be along a flow path between the tubing inlet and the column tube inlet (i.e., a first valve along a flow path between the tubing inlet and the column tube inlet), and vent valve 405 is shown to be along a flow path between the column tube outlet and the tubing outlet (i.e., a second valve along a flow path between the column tube outlet and the tubing outlet). GEBAUER further discloses a disposable column pre-packed with chromatography medium (i.e., a pre-packed chromatography column; a packing medium; p0018, p0013).
The limitations, “wherein the first flow path flows from the tubing inlet, to the column tube outlet, to the column tube inlet, and to the tubing outlet” and “wherein the second flow path flows from the tubing inlet, to the column tube inlet, to the column tube outlet, and to the tubing outlet” are broadly and reasonably interpreted to indicate an “upflow” path and a “downflow” path, respectively.
Column valve 407 provides fluid connectivity with the column 401 and inlet and outlet manifolds 408, 409 by means of several gateways within the valve as indicated by positions 1-4 in FIGs. 5a and 5b (p0054). GEBAUER provides an explicit example of the valve positions in an “upflow” mode, i.e., wherein the valve makes connections between positions 3 and 1 and between positions 4 and 2 (i.e., wherein the first flow path flows from the tubing inlet, to the column tube outlet, to the column tube inlet, and to the tubing outlet). While GEBAUER is deficient in explicitly 

    PNG
    media_image1.png
    196
    392
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

GEBAUER also shows an embodiment in FIG. 5a with a vent 405 in conduit line 480 and allows for the purging of any air (i.e., wherein the tubing outlet is configured to remove gas without breaching sterility of the sterilized pre-packed chromatography column and the sterilized tub[ing] and valve ; p0055).
GEBAUER is differentiated from the claimed invention because GEBAUER is deficient in explicitly disclosing “a sterile…chromatography column” and “a sterilized tubing and valve set”. However, GEBAUER indicates that the taught chromatography column system design is advantageous in that it decreases the likelihood of contamination and reduces microbiological burden (p0020). This teaching along with the use of the column system for purifying pharmaceutical products (p0002) and a pre-treated column to reduce sterilization and depyrogenation requirements (p0011-0013) would indicate to one of ordinary skill in the art at the time of the filing of the invention that the system and its components (i.e., the pre-packed chromatography column and the tubing and valve set) are indeed sterile as claimed.
GEBAUER is deficient in explicitly disclosing the first and second flow distributors are arranged within the column tube to form a chamber.
a chamber within the column tube between the first and second flow distributors (p0008). Advantageously, the resulting chromatography column significantly reduces dead zones around the distributors (p0007). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide first and second flow distributors arranged within the column tube as taught by WITT in the system for aseptic purification of biomolecules taught by GEBAUER.
The limitations “any entrapped gas, pressure or both can be removed without breaching sterility…” and “to remove any entrapped gas, pressure, or both entrapped gas and pressure from…” are directed toward intended uses or intended results of the claimed chromatography column system. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, these clauses in question are optional and do not limit the claim. The clauses express the intended uses of the claimed structural elements and thereby, do not further limit the claim (MPEP §2111.04).
The limitations “a first position that enables the sterile or aseptic liquid to flow…”, “a second position that enables the sterile or aseptic liquid to flow…”, and “to pump sterile or aseptic liquid from…” are directed toward materials or articles worked upon by the claimed system. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 18, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. Modified GEBAUER is deficient in explicitly disclosing connectors at the column tube inlet and the column tube outlet configured to form sterile or aseptic connections and to permit fluid to flow through the chamber formed between the first and second flow distributors.
However, GEBAUER discloses the use of the system for the preparation and purification of proteins for pharmaceutical and biological industries (p0002), wherein – to maintain sterility – such connectors that form sterile or aseptic connections as claimed are wholly expected by one of ordinary skill in the art. Even further, GEBAUER discloses the taught system would minimize or reduce requirements for reducing microbiological burden, sterilization, depyrogenation, and cleaning regimes (p0012, p0011, p0020). Thus, one of ordinary skill in the art would expect or 
The limitation “to permit fluid to flow through the chamber…” is directed toward materials or articles worked upon by the claimed system. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 19, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. In an embodiment, GEBAUER further discloses vent/purge valve 405 (i.e., a vent filter arranged in the sterile tubing and valve set; p0054; FIG. 5a).
The limitation “to enable venting gas, pressure, or gas and pressure from…” is directed toward materials or articles worked upon by the claimed system. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 20, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. GEBAUER further discloses the column is pre-packed, disposable, and single-use (i.e., wherein the column tube is pre-packed for a single use and is disposable; p0013, p0012, p0018). Furthermore, the claimed limitations of single use and disposable are inherent. Everything is disposable or capable of being used a single time. Absent reasons as to why disposability or single use would be considered critical, significant, or provide unexpected results, such limitations would be obvious to one of ordinary skill in the art.
	Regarding Claim 21, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. GEBAUER further shows the system in bypass mode in FIG. 5b, wherein column 401 is bypassed by connecting positions 3 and 4 and positions 1 and 2 of the column valve 407 (i.e., wherein the second position enables the… liquid to flow along the second flow path… from the sterile tubing and the at least one valve along the second flow path; p0058). Similarly, in the alternative embodiment shown in FIG. 5a, GEBAUER further shows the vent 405 is in conduit line 480 and allows for the purging of any air (i.e., wherein the second position enables the… liquid to flow along the second flow path… from the sterile tubing and the at least one valve along the second flow path; p0055). 
The limitation “enables the sterile or aseptic liquid to flow…” is directed toward materials or articles worked upon by the claimed system. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
The limitation “to remove any entrapped gas…” is directed toward an intended use or intended result of the claimed chromatography column system. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, this clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural elements and thereby, does not further limit the claim (MPEP §2111.04).
Regarding Claim 22, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. GEBAUER further indicates multiple flow paths by adjusting the column valve 407 configuration (p0054), including an upflow mode where the direction of mobile phase flow is reversed (p0048), i.e., mobile phase enters the column via second port 440, up through the column, and exits via first port 420 (i.e., wherein the second flow path enables the sterile or aseptic liquid to flow into the column tube inlet and out of the column tube outlet; p0054; FIGs. 5a, 5b). However, such a claimed limitation is directed toward materials or articles worked upon, namely the sterile or aseptic liquid, by the claimed chromatography column system. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 23, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. GEBAUER further indicates multiple flow paths by adjusting the column valve 407 configuration (p0054), including an upflow mode where the direction of mobile phase flow is reversed (p0048), i.e., mobile phase enters the column via second port 440, up through the column, and exits via first port 420 (i.e., wherein at least one of the at least two different fluid paths is configured to enable an upflow of the sterile or aseptic liquid through the chamber; p0054; FIGs. 5a, 5b). However, such a claimed limitation is directed toward materials or articles worked upon, namely In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEBAUER (US PGPub 2008/0017580 A1) in view of WITT et al. (US PGPub 2013/0193052 A1), as applied to Claim 14 above, and even further in view of PEYSER et al. (US PGPub 2016/0325204 A1).
	Regarding Claim 15, as applied to the rejection of Claim 14, GEBAUER in view of WICK discloses a system for the aseptic purification of biomolecules comprising a sterile column. GEBAUER further discloses the column is packed with a resin (p0060).  GEBAUER and WITT are deficient in disclosing the column, resin, and tubing have a sterility assurance level (SAL) of 10-3 or better.
	PEYSER discloses a sterilized, pre-packed chromatography column (abstract) irradiated to ensure at least an SAL of 10-3 organisms/unit. Advantageously, maintaining a certain probability of sterility reduces the risk of contamination (p0005). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to require a sterility assurance level of 10-3 or better as taught by PEYSER in the pre-sterilized, pre-packaged column taught by GEBAUER and WITT.

Claim 16 and, in the alternative, Claim 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over GEBAUER (US PGPub 2008/0017580 A1) in view of WITT et al. (US PGPub 2013/0193052 A1), as applied to Claim 14 above, and even further in view of SCHICK (US PGPub 2003/0230521 A1).
	Regarding Claim 16, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. Modified GEBAUER is deficient in disclosing a controller configured and arranged to control the pump and a position of the at least one valve.
	SCHICK discloses an aseptic solution transfer system (p0025) comprising a single-use, sterilized manifold and transfer tubing assembly with tubing lengths and corresponding pinch valves (p0008) for use in chromatography (p0040). SCHICK further discloses a controller capable of controlling the operations of a pump 45 and the valves (i.e., a controller configured and arranged to control the pump and a position of the at least one valve; p0035). 
	Regarding Claim 18, modified GEBAUER discloses the system for aseptic purification of biomolecules of Claim 14. Modified GEBAUER is deficient in disclosing connectors at the column tube inlet and the column tube outlet configured to form sterile or aseptic connections and to permit fluid to flow through the chamber formed between the first and second flow distributors.
SCHICK discloses an aseptic solution transfer system (p0025) comprising a single-use, sterilized manifold and transfer tubing assembly with tubing lengths and corresponding pinch valves (p0008) for use in chromatography (p0040). SCHICK further discloses aseptic connectors at column inlet and outlet (i.e., connectors at the column tube inlet and the column tube outlet configured to form sterile or aseptic connections and to permit fluid to flow through the chamber formed between the first and second flow distributors; p0048, p0051). Advantageously, such aseptic connectors maintain the sterility of the system and prevent contamination (p0048, p0051). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to utilize sterile or aseptic connections at inlet and outlets of the column tube as taught by SCHICK in the system taught by modified GEBAUER.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777